*120ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ALAN K. MARCUS of CORAL GABLES, FLORIDA, who was admitted to the bar of this State in 1980, and who was thereafter temporarily suspended from the practice of law by this Court on October 16, 1991, and who remains suspended at this time, be disbarred on the basis of his entry of a guilty plea to violation of 18 U.S.C.A. section 1343, (wire fraud), the underlying conduct being directly related to respondent’s practice of law and being in violation of RPC 8.4(b) and (e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent through counsel, prior to the return date of the Order to Show Cause in this matter, having waived his right to oral argument and the filing of a brief, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and ALAN K. MARCUS is hereby disbarred; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ALAN K. MARCUS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held in any financial institution by ALAN K. MARCUS, which funds were restrained from disbursement by this Court’s Order of October 16, 1991, pending further Order of this Court; and it is further
ORDERED that ALAN K. MARCUS comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
*121ORDERED that ALAN K. MARCUS reimburse the Ethics Financial Committee for appropriate administrative costs.